                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

BERNARD J. BECKER, JR.,

        Plaintiff,                                                        ORDER
   v.
                                                                 Case No. 19-cv-285-bbc
MELINDA DERUS AND C. BUESGEN,

        Defendants.


        Plaintiff Bernard J. Becker, Jr., a prisoner in the custody of the Jackson Correctional

Institution, has submitted a certified trust fund account statement for the six month period

preceding the filing of the complaint in support of the motion to proceed without

prepayment of the filing fee.   Using information for the relevant time period from plaintiff’s

trust fund account statement, it appears that plaintiff presently has no means with which to

pay the filing fee or to make an initial partial payment. Under these circumstances, the court

will grant plaintiff’s motion for leave to proceed without prepayment of the filing fee, but will

not assess an initial partial filing fee. Even if this court ultimately determines that plaintiff’s

complaint cannot go forward, plaintiff is advised that the full $350 filing fee for indigent

litigants remains plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

        Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is

frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief.
                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Bernard J. Becker, Jr. for leave to proceed without

prepayment of the filing fee is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 12th day of April, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
